Citation Nr: 0510371	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1943 to June 1947 and from February 1951 to 
April 1952.  It appears from evidence of the record that he 
had a lengthy subsequent career in the United States Army 
Reserve, retiring in May 1987.  

This appeal arose from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which determined that the veteran's 
claim of entitlement to service connection for a low back 
disability was not well grounded.  The veteran perfected an 
appeal by filing a substantive appeal (VA Form 9) in May 
2000.

In  March 2001, the Board of Veterans' Appeals (the Board) 
remanded this case so that the provisions of the then 
recently-enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) could be 
complied with.  
This was accomplished, and in November 2003 the RO in 
Cleveland, Ohio issued a supplemental statement of the case 
which continued to deny the veteran's claim.  Later that 
month, the veteran indicated that he wished to present 
testimony at a personal hearing at the St. Petersburg RO.  
The Board remanded this case in August 2004 so that this 
could be accomplished.

In February 2005, the veteran presented personal testimony at 
a hearing which was chaired by the undersigned Veterans Law 
Judge at the St. Petersburg RO.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  An injury or disease of the veteran's low back was not 
incurred during service.

2.  Degenerative disease of the lumbar spine was initially 
diagnosed in approximately 1999, many years after the veteran 
left military service.


CONCLUSION OF LAW

A disability of the veteran's lumbar spine was not incurred 
on or aggravated by the veteran's military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2004); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a disability of the 
lumbar spine, which has been diagnosed as multiple levels of 
degenerative disc disease.  He contends that his current back 
disability, which appears to have been initially diagnosed in 
approximately 1999, when he was 73 years of age, started with 
a fall aboard ship in 1945, when he was 18 years of age.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  As was 
alluded to in the Introduction, the VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's claim was initially adjudicated in February 
2000, prior to the enactment of the VCAA, by applying the 
now-obsolete well groundedness standard.  More recently, 
however, the RO applied the correct, current standard of 
review.  See the November 2003 supplemental statement of the 
case (SSOC).  Thus, any deficiency in the RO's previous 
adjudication was remedied. Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply the current standard of 
review in adjudicating the veteran' s claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2000 statement of the case (SOC) and 
the November 2003 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

As was described in the Introduction above, the Board 
remanded this case in March 2001 so that the RO could comply 
with the notice provisions of the VCAA, which had recently 
been enacted.  A VCAA letter was duly sent to the veteran in 
April 2001 by the St. Petersburg RO which was specifically 
intended to address the requirements of the VCAA.  That 
letter detailed the evidence needed to substantiate his claim 
for service connection.  Crucially, the letter informed the 
veteran that the evidence must show "An injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease."  [italics as in original]  

That letter, along with the March 2000 SOC and the November 
2002 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2001 letter, the RO informed the veteran that if it did not 
yet have them, it would get the veteran's service medical 
records and review them to see if they show an injury or 
disease in service.  The letter also stated that the RO would 
get other military service records, if necessary, and it 
would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised the veteran that a VA medical examination 
would be provided if it was necessary to make a decision in 
his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2001 letter informed him that the RO would assist 
the veteran in obtaining any additional evidence that the 
veteran wished to be considered.  The letter stated the 
veteran may want to obtain these private records himself and 
send them to the RO, or that he could identify the records 
and have the RO attempt to obtain them.  Copies of VA Form 
21-4142, Authorization to Release Information, were enclosed 
with the letter.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2001 letter asked the veteran 
to "tell us about any additional information or evidence 
that you want us to try to get for you."  This request 
substantially with the requirements of 38 C.F.R. § 3.159(b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the April 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in February 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  
The General Counsel of VA has rendered an opinion that 
failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the April 2001 VCAA letter, and the claim was 
readjudicated with the application of the VCAA standard of 
review in the November 2003 SSOC.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records from his two periods of active duty; his 
service personnel records; and recent medical treatment 
records.  

The veteran was not provided with a VA medical examination.  
The Board has given thought as to whether a medical 
examination or nexus opinion is necessary. 

As explained below, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an examination and/or a 
medical opinion as to the etiology of the veteran's current 
low back disability would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the veteran's claimed back 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran seeks entitlement to service connection for his 
currently diagnosed lumbar spine disability.  As noted above, 
he contends that he was fell into the cargo hold of a vessel 
in 1945 and that his current low back disability is related 
to that incident.

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability.  There 
is ample medical evidence, including a report of a MRI study, 
which documents degenerative disease at multiple levels of 
the veteran's lumbar spine.

Turning to Hickson element (2), the veteran has adamantly 
maintained that he fell aboard ship in 1945.  Although there 
is no other evidence to that effect, the Board has no reason 
to doubt this.  However, there is no evidence that such fall 
resulted in any injury.  The veteran himself testified that 
"I just shook it off, I didn't think there was any problems 
or anything. "  [February 2005 hearing transcript, page 3.]  

The veteran's service medical and service personnel records 
have been obtained.  These records, to include both periods 
of active service, are devoid of any objective indication 
that a lumbar spine disease or injury occurred during 
service.

The Board believes that what occurred, or did not occur, 
during the veteran's second period of service in 1951-2 is 
particularly significant.  The veteran was found to be fit 
for active duty after being physically examined in December 
1950.  In his accompanying self report of medical history, he 
denied previous accidents and injuries (item 21) as well as 
any current back problem (items 19-20).  

In item 28 of his self reported medical history, the veteran 
reported being treated for "back strain in 1949".  During 
his hearing, the veteran in essence indicated that the entry 
was a mistake and that his back problems started with the 
fall aboard ship in 1945.  See the hearing transcript, pages 
5-7.  However, an injury aboard ship in service during 
wartime is quite different from a back strain in civilian 
life during peacetime, and the Board cannot see how the 
veteran could have been confused on this point in 1950.  The 
Board places little weight of probative value on the 
veteran's explanation of the report of back strain in 1949 
being a mistake in light of the entire record, which does not 
include any objective evidence of a back injury in 1945.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

Moreover, medical and personnel records from the veteran's 
second period of service, including his April 1952 separation 
physical examination, are devoid of any reference to a back 
disability.  Further, although medical records from the 
veteran's subsequent lengthy period of service in the United 
States Army Reserve, ending in May 1987, are not of record, 
there is nothing in the record which suggests that he 
incurred any back disability during that period, or that a 
back problem was objectively manifested.  It appears that 
disease of the lumbar spine was first medically identified in 
approximately 1999, or coincident with the veteran's claim 
for service connection.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].   

The Board is of course aware of the opinion of L.F., D.O. 
which in pertinent part reads as follows:  "It is very 
possible that the [veteran's] low back pain originated 
following a traumatic fall into a hold of a ship at the age 
of 18."  This statement is inaccurate for two reasons.  
First, there is no evidence that low back pain originated 
"following" the fall at age 18.  As has been discussed 
above, the medical records are silent for well over half a 
century thereafter.  Crucial to the claim is the fact that 
records from the veteran's second period of service make 
absolutely no mention of back problems.  Second, there is no 
evidence, objective or subjective, that the fall was 
"traumatic".  "Trauma" is defined as "a wound or 
injury".  See Dorland's Illustrated Medical Dictionary 1388 
(26th ed. 1981).  There is no evidence of any wound or injury 
which was incurred in the fall; the veteran himself testified 
that he "shook it off" and did not seek medical treatment.  
Evidently, only in retrospect did the veteran ascribe any 
significance to the fall.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The find finds 
Dr. L.F. characterization of the veteran's fall as 
"traumatic" with pain "following" the fall to be 
unsupported by any objective evidence and thus is lacking in 
probative value.  

The only evidence to the effect that the veteran sustained an 
injury (as opposed from merely a fall) emanates from the 
veteran himself.  However, it is now well-established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters.  See 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]; see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative evidence].
   
In short, although the veteran may indeed have fallen aboard 
ship, there is no competent medical evidence that he was 
injured.  There is also no evidence that any disease process 
involving the lumbar spine existed during the two periods of 
active duty.  There is no evidence that arthritis was 
manifested within a year after the end of the veteran's 
second period of active service in 1952, or for that matter 
for many decades thereafter.  Nor is there any evidence of a 
back injury during the veteran's subsequent Army Reserve 
service.  Hickson (2) has not been satisfied, and the 
veteran's claim fails on that basis. 

With respect to element (3), in the absence of injury or 
disease in service, the medical nexus opinion from Dr. L.F., 
or indeed any other medical nexus opinion, would not be 
probative.  

As has been discussed in the law and regulations above, 
service connection may be established if continuity of 
symptomatology is demonstrated.  However, as discussed above 
the objective medical evidence shows that the veteran did not 
complain of back problems, and no back disability was 
diagnosed, until many years after service.  To the extent 
that the veteran is now contending that he had problems 
continually after the fall in 1945, his contentions are 
outweighed by the pertinently negative medical evidence, in 
particular the medical records from his second period of 
service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim as to critical element (2).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


